DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 11/07/2021 which has been entered. Claims 4, 7 and 9-18 have been amended. Claims 1-3, 5, 6, 8 and 19 have been cancelled. No Claims have been added. Claims 4, 7 and 9-18 are still pending in this application, with Claim 9 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) Claims 4, 7 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7 and 18 depend on the method of Claim 20; but there is not a Claim 20 in the presently being examined. The Examiner is considered Claims 4, 7 and 18 as being dependent on Claim 9.
Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 states in part … receiving, by telephony application server from the user terminal, a call control instruction message indicative of an association of a new call leg for the communications session….  Claim 9 should recite a telephony application server. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over George et al (2009/0023450 A1) in view of JOKELA et al (2019/0306203 A1).
As per Claim 4, the combination of George and Jokela teaches merging the new call leg with the communication session as described in Claim 9. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an ongoing communication to allow for communicating multimedia files, messaging or video enabling parties to more effectively communicate.
As per Claim 7, the combination of George and Jokela teaches initiating transmission of an invitation message to the remote, the invitation message inviting the remote user to participate in the communications session as described in Claim 9 (Note: SIP INVITE/SIP re-INVITE). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an ongoing 
As per Claim 9, George teaches a method of controlling communications in a telecommunications network, the method comprising: establishing, by a meeting server of the telecommunications network, a communications session between a user terminal associated with a first user and a remote terminal associated with a remote user (PBX/Call A: Figure 4 – References 20, 28, 100 and 120a; Page 5, Paragraph [0054]).
George teaches receiving, by telephony application server from the user terminal, a call control instruction message indicative of an association of a new call leg for the communications session, the new call leg between the telephony application server and the meeting server (Call Control Server/Call B: Figure 5 – References 28, 60 and 212; Page 5, Paragraphs [0062] and [0064]); receiving, by the meeting server from the user terminal, a session request message to establish the new leg (Figure 5 – References 212, 213 and 254; Page 5, Paragraph [0065]; Page 6, Paragraph [0072]).
(Note: In paragraph [0062], George describes a user manually initiating an action to generate a call control message to associate a new call leg for a communication session. In paragraphs [0062] and [0072], George describes a call control server receiving a re-INVITE message to establish a new call leg)
George further teaches based on the session request message, establishing, by the meeting server, the new call leg that includes the user terminal and meeting server (PBX/Call B: Figure 5 – References 212, 213 and 254; Page 5, Paragraph [0065]; Page 6, Paragraph [0072]); and based on the call control instruction message, connecting, by the telephony application server, the new 212, 213 and 254; Page 5, Paragraph [0065]; Page 6, Paragraph [0072]). 
George does not teach establishing an additional connection from the remote terminal to the communications session; and maintaining the communications session, new leg, and the additional connection, for conducting communications between the first user and the remote user. However, Jokela teaches establishing an additional connection from the remote terminal to the communications session; and maintaining the communications session, new leg, and the additional connection, for conducting communications between the first user and the remote user (Page 2, Paragraphs [0036], [0038] and [0040]).
(Note: In paragraph [0038], Jokela describes a scenario where a first connection is related to a voice call connection and a second connection is related to a real-time video connection. As described by George a voice channel is established between a user terminal and a remote party and in response to an action taken by the user terminal a call leg is established between the user terminal and a meeting server. The establishment of a real-time video channel by the remote user enables audio communication over one channel and video communication by a separate channel)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an ongoing communication to allow for communicating multimedia files, messaging or video enabling parties to more effectively communicate.
As per Claim 10, the combination of George and Jokela teaches wherein the session request message is received via a data communications link separate from the communications session as described in Claim 9. It would have been obvious to one of ordinary skill before the 
As per Claim 11, the combination of George and Jokela teaches wherein the communications session is established in accordance with session control data received from the user terminal as described in Claim 9. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an ongoing communication to allow for communicating multimedia files, messaging or video enabling parties to more effectively communicate.
As per Claim 12, the combination of George and Jokela teaches transmitting an invite message to the remote user terminal, the invite message inviting the remote user terminal to join the communications session via the additional connection as described in Claims 7 and 9 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an ongoing communication to allow for communicating multimedia files, messaging or video enabling parties to more effectively communicate.
As per Claim 13, the combination of George and Jokela teaches receiving a session request from the remote user terminal to initiate the establishment of the third additional connection, and establishing the additional connection in response to the session request as 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an ongoing communication to allow for communicating multimedia files, messaging or video enabling parties to more effectively communicate.
As per Claim 14, the combination of George and Jokela teaches establishing a further call leg with a call control node associated with the remote user, in order to make the meeting server a party to the telephony call via the further call leg; and associating the further call leg with the communications session as described in Claims 9 and 13.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an ongoing communication to allow for communicating multimedia files, messaging or video enabling parties to more effectively communicate.
As per Claim 15, the combination of George and Jokela teaches establishing a telephony communication connection with a third user terminal associated with a third user; and associating the telephony communication connection with the communications session to establish a multi-party telephony call as described in Claims 9 and 13.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an 
As per Claim 16, the combination of George and Jokela teaches transmitting via the communications session and additional connection at least one of: still image data; video image data; textual data; a data file; screen sharing data; and/or hyperlink data (Jokela: Page 2, Paragraph [0036]; Page 5, Paragraph [0044] and [0047]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an ongoing communication to allow for communicating multimedia files, messaging or video enabling parties to more effectively communicate.
As per Claim 17, the combination of George and Jokela teaches transmitting via the new leg and additional connection at least voice telephony data as described in Claim 9. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by George with the method as taught by Jokela to allow communicating parties the ability to open a secondary channel while continuing an ongoing communication to allow for communicating multimedia files, messaging or video enabling parties to more effectively communicate.
As per Claim 18, the combination of George and Jokela teaches receiving non-voice meeting service data from the user terminal and remote terminal, via the communications session; and selecting between the communications session and the new leg, for transmitting and receiving voice data between the user terminal and the remote terminal as described in Claim 9.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brunsman et al (2014/0372555 A1), Wah et al (2008/0037533 A1), SHATSKY (2009/0022103 A1), Everson (2006/0270447 A1), Boyle et al (2015/0139045 A1), Surmay (2015/0326733 A1), Bruner et al (2015/0188727 A1), Wang et al (2011/0044438 A1), Purbadi et al (2009/0034472 A1), Tian et al (2011/0164107 A1). Each of these describes systems and methods of routing communications between personal communication devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652